Citation Nr: 0722346	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
residuals of a fractured right tibia and fibula.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1979 and from September 1989 to February 1990.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2004, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Left hip disability was not present in service or until 
years thereafter, nor is it etiologically related to service 
or a service-connected disability.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  Left hip disability was not incurred in or aggravated by 
active duty or a service-connected disability, and the 
incurrence or aggravation of a left hip disability during 
service may not be presumed.  38 U.S.C.A. §§  1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  In addition, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2002, subsequent to its initial 
adjudication of the claims.  Although the originating agency 
did not specifically request that the appellant submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested that he 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran was also provided 
notice with respect to the disability-rating and effective-
date elements of his claim in a March 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and that the originating agency 
has obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that the originating agency has made several efforts to 
obtain records from the veteran's place of last employment.  
No reply to these requests has been received.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in October 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection Left Hip

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his left hip disability was caused 
by the service-connected residuals of a fractured right tibia 
and fibula.  As a preliminary matter, the Board notes that 
the veteran's service medical records show that he sustained 
a fracture to his right tibia and fibula.  In May 1979 he 
underwent an osteotomy of his upper right leg with an 
internal fixation device.  The report of examination for 
discharge in October 1979 does not note any abnormalities of 
the hips upon clinical examination and there is no evidence 
that he was found to have a chronic hip disorder during 
service.  

Although the medical evidence establishes that the veteran 
has been diagnosed with degenerative changes of his left hip, 
there is no medical evidence showing a left hip disability 
during service, at separation, or until many years after the 
veteran's discharge from service.  The lengthy period from 
separation to first diagnosis is evidence against a finding 
of continuity of symptomatology since service, and it weighs 
heavily against any claim for direct service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Moreover, no competent medical 
evidence has otherwise been presented to show a causal nexus 
between the diagnosed left hip disability and any aspect of 
his period of service.  Absent any medical evidence linking 
the left hip disorder to service, the Board finds that there 
is no basis for granting service connection for a left hip 
disability as due directly to service. 

The veteran's main assertion is that his left hip disability 
is secondary to his service-connected residuals of his 
fractured right tibia and fibula.  The Board notes that the 
post-service medical evidence shows that the veteran 
developed right leg osteomylitis, and that he underwent an 
iliac crest bone graft from both hips in April 1989.  The 
Board has considered whether bone grafts harvested to address 
osteomylitis in service-connected fractured right leg bones 
could have caused the veteran's left hip disability.  On 
review of the record, however, there is no medical evidence 
of a nexus between the veteran's current left hip disability 
and his service-connected residuals of a right tibia and 
fibula fracture or his service-connected right hip 
disability.  To the contrary, three VA physicians who 
examined the veteran and reviewed the claims folders (in 
January 2003, September 2005, and August 2006) have opined 
that the veteran's current left hip disability is not 
etiologically related to his service-connected disabilities.  
Specifically, the examiners have noted that the veteran's 
bone graft in 1989 would not have affected the hip joint 
where the veteran has reported he experiences pain.

The Board has also considered the issue of whether the 
veteran's left hip disability has been aggravated by his 
service-connected disabilities.  The Board finds, however, 
that there is no medical evidence of record showing that this 
is the case.  The medical evidence simply has not established 
that left hip disability was aggravated by the veteran's 
service-connected residuals of his fractured right tibia and 
fibula or his service-connected right hip disability.

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for a left 
hip disability is in his own statements.  The Board does not 
doubt the sincerity of the veteran's belief that his left hip 
disability is due to or aggravated by service or service-
connected disabilities.  The veteran is quite competent to 
render an opinion as to having symptoms, while he was in 
service or since.  As a lay person without appropriate 
medical training and expertise, however, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of an in-service chronic left hip 
disability, manifestation of a left hip disability within one 
year of separation of service, nexus between the post service 
diagnosis of a left hip disability and service, or a nexus 
between the veteran's left hip disability and his service-
connected residuals of a right tibia and fibula fracture.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


TDIU

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The veteran's resume and personal data form for VA's 
vocational rehabilitation and employment services indicates 
that he graduated from college with a degree in electrical 
engineering and worked as a project engineer until 2001.  He 
is currently service-connected for residuals of a fractured 
right tibia and fibula, including scars and nerve impairment, 
a right hip disability, and bilateral hearing loss for a 
combined disability evaluation of 70 percent.  Thus, the 
veteran meets the minimum schedular criteria for a total 
rating based on unemployability as required by 38 C.F.R. § 
4.16(a) (2006). 

Treatment records from the VA Medical Center (VAMC) and 
private treatment records show that the veteran underwent 
treatment for right hip pain and right leg pain through 
September 2003.  He was awarded Social Security 
Administration (SSA) benefits in October 2003 with a primary 
diagnosis of back disorders and a secondary diagnosis of 
affective disorders.  

The veteran contends that he is unemployable due to his 
service-connected conditions.  In the Board's opinion, the 
evidence against the veteran's claim outweighs the evidence 
supporting it.  

The Board notes that in order to determine the impact of the 
service-connected disabilities on the veteran's ability to be 
obtain and retain employment, VA afforded the veteran 
examinations in September 2005 and in August 2006.  In 
September 2005, the VA examiner noted that the veteran was 
not currently undergoing any treatment or pain management.  
She provided the following statement:  

The veteran is getting neither 
adequate pain management nor current 
treatment.  It would seem that until 
either or these two things are at 
optimum it is unrealistic to think 
that he could secure or follow 
substantially gainful occupation.   

While this statement appears to be beneficial to the 
veteran's claim, the Board first points out that the examiner 
was speaking about all of the veteran's disabilities, 
including his non-service related left knee and hip problems.  
Second, the September 2005 examiner offers no opinion as to 
whether or not the veteran would be precluded from employment 
if he were provided with adequate pain management and current 
treatment.  In short, the September 2005 statement does not 
provide a medical opinion on the matter in question.

In August 2006, the VA examiner provided a far more 
definitive opinion specifically addressing the issue at hand.  
The examiner stated the following:  "Veteran would not be 
able to perform physical employment, he seems appropriate for 
sedentary employment."   

The Board finds that the August 2006 examiner's opinion is 
more probative as it is more specific with respect to whether 
the veteran is able to work despite his disabilities and it 
specifically identifies what type of work he is capable of 
performing.  The August 2006 medical opinion is not opposed 
by any other medical opinion of record.  (The September 2005 
examiner's opinion does not address whether the veteran would 
be capable of performing sedentary employment.)  Based on 
this medical opinion, a TDIU is not warranted.  

As noted above, TDIU is warranted when service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  While the SSA has determined that 
the veteran is disabled, the Board notes that this 
determination was made with upon consideration of the 
veteran's nonservice-connected conditions (including a low 
back disorder, a psychiatric disorder, and a left knee 
disorder).  The Board is unable to consider the impairment 
associated with nonservice-connected disabilities in the 
determination concerning unemployability.  Van Hoose, 4 Vet. 
App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  In this regard, the 
Board notes that while the veteran has repeatedly stated that 
he has been unable to work as a result of his service-
connected disabilities, the medical evidence of record shows 
that the veteran has not sought medical treatment for his 
disabilities since September 2003.  Moreover, as noted above, 
while the veteran has been found to be disabled by the SSA, 
the Board notes that this determination was made with respect 
to his nonservice-connected disabilities.  Finally, while the 
VA doctor stated in August 2006 that the veteran's 
disabilities impacted upon his ability to perform physical 
employment, that examiner found the veteran capable of 
performing sedentary employment; there is no indication in 
the records that the average industrial impairment from the 
veteran's service-connected disabilities would be in excess 
of that contemplated by the evaluations assigned during the 
period of this claim.  

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment in a field consistent with 
his education and industrial background.  As a preponderance 
of the evidence is against the claim, the Board finds that a 
TDIU is not in order.

ORDER

Entitlement to service connection for a left hip disability, 
to include as secondary to include as secondary to service-
connected residuals of a fracture of the right tibia and 
fibula, is denied.

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


